Citation Nr: 0614178	
Decision Date: 05/15/06    Archive Date: 05/25/06

DOCKET NO.  97-09 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a lung disability, 
to include as due to undiagnosed illness.

3.  Entitlement to service connection for a bilateral foot 
disability, to include as due to undiagnosed illness.

4.  Entitlement to service connection for an eye disability, 
to include as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran had verified active service from January 1978 to 
July 1980 and from September 1990 to May 1991.  She also had 
periods of active duty for training and inactive duty for 
training.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1995 rating decision of the Regional 
Office (RO) that denied the veteran's claim for service 
connection for a back disability.  In addition the RO denied 
her claims for service connection for lung, bilateral foot 
and eye disabilities, to include as due to undiagnosed 
illness.  This case was previously before the Board in June 
1999 and July 2003, and was remanded for additional 
development of the record and to ensure due process.  The 
case is again before the Board for appellate consideration.


FINDINGS OF FACT

1.  The veteran's in-service back complaints were acute and 
transitory and resolved without residual disability.  

2.  There is no competent medical evidence that demonstrates 
that any current back disability, to include arthritis of the 
cervical spine, was present in service or within one year 
thereafter, or etiologically related to service.  

3.  The veteran had service in the Southwest Asia theater of 
operations during the Persian Gulf War.  

4.  A chronic lung disability was not shown in service, and 
has not been documented following the veteran's discharge 
from service.  

5.  The service medical records are negative for complaints 
or findings of a disability of the feet.

6.  Plantar fasciitis, the disability of the feet 
demonstrated following service, is a known clinical 
disability that has not been shown to be related to service.

7.  The service medical records contain no abnormal findings 
pertaining to the eyes.

8.  Glaucoma, the only eye disability documented in the 
record, was initially documented following service, and 
represents a known clinical disorder that has not been shown 
to be related to service.


CONCLUSIONS OF LAW

1.  A back disability was not incurred in or aggravated by 
active service or active or inactive duty for training, nor 
may arthritis be presumed to have been so incurred or 
aggravated.  38 U.S.C.A. §§ 101(24), 106, 1101, 1110, 1112, 
1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303(b), 3.307, 
3.309, 3.655 (2005).

2.  A lung disability, to include as due to undiagnosed 
illness, was not incurred in or aggravated by active service 
or active or inactive duty for training.  38 U.S.C.A. 
§§ 101(24), 106, 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303(b), 3.655 (2005).

3.  A bilateral foot disability, to include as due to 
undiagnosed illness, was not incurred in or aggravated by 
active service or active or inactive duty for training.  
38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2002); 
38 C.F.R. § 3.655 (2005).

4.  An eye disability, to include as due to undiagnosed 
illness, was not incurred in or aggravated by active service 
or active or inactive duty for training.  38 U.S.C.A. 
§§ 101(24), 106, 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303(b), 3.655 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

On March 3, 2006, the Court issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 & 02-1506 (U.S. Vet. App. March 3, 2006).  In this case, 
the Court held that the VCAA notice requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a "service connection" claim.  As previously defined by 
the courts, those five elements include:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

The VA satisfied its duty to notify by means of a December 
2003 letter from the RO to the veteran.  The letter informed 
the veteran of what evidence was required to substantiate her 
claims and of her and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in her possession, pertinent to the 
appeal, to VA.  

The appellant was not provided notice that a disability 
rating and an effective date will be assigned in the event of 
award of any benefit sought.  Despite the inadequate notice 
provided to the veteran on these two elements, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993 (where the Board addresses a question 
that has not been addressed by the RO, the Board must 
consider whether the veteran has been prejudiced thereby).  
In that regard, as the Board concludes below that the 
preponderance of the evidence is against the veteran's claims 
for service connection for back, lung, bilateral foot and eye 
disabilities, any question as to the appropriate disability 
rating or effective date to be assigned is rendered moot.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  Here, 
the Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notice was provided to the appellant after the initial 
adjudication, the issues were readjudicated thereafter, and 
the appellant has not been prejudiced thereby.  The content 
of the notice provided to the appellant fully complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Not only has the 
appellant been provided with every opportunity to submit 
evidence and argument in support of her claims and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of her claims.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the record contains the 
veteran's service medical records and post-service VA and 
private medical records.  The appellant has been afforded the 
opportunity for a personal hearing on appeal.  The Board has 
carefully reviewed the appellant's statements and concludes 
that she has not identified further evidence not already of 
record that could be obtained.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
appellant's claims.  Based on the foregoing, the Board finds 
that all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the appellant in 
developing the facts pertinent to each claim.  Essentially, 
all available evidence that could substantiate each claim has 
been obtained.  There is no indication in the file that there 
are additional relevant records that have not yet been 
obtained.

The Board has reviewed all the evidence in the claims folder, 
with an emphasis on the medical evidence.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, the 
extensive evidence of record.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, in support of the claim.  The Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Legal criteria and analysis 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestations of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent or more 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 
3.309.

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred in or aggravated in line of duty, 
and any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. 
§ 101(24).

Under the law, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated while performing active duty for training or 
injury incurred or aggravated while performing inactive duty 
training.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131.

Various legal provisions apply specifically to compensation 
claims from Persian Gulf War veterans.  Except as provided in 
38 C.F.R. § 3.317(c), VA shall pay compensation in accordance 
with Chapter 11 of Title 38, United States Code, to a Persian 
Gulf veteran who exhibits objective indications of chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
those listed in 38 C.F.R. § 3.317(b), provided that such 
disability:  (i) became manifest either during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than September 30, 2011; and 
(ii) by history, physical examination, and laboratory tests 
cannot be attributed to any known clinical diagnosis.  38 
C.F.R. § 3.317(a)(1)(i) and (ii) (except as to delimiting 
date); 38 U.S.C.A. § 1117 (West Supp. 2002).

For purposes of 38 C.F.R. § 3.317, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.  38 C.F.R. § 3.317(a)(2).

For purposes of 38 C.F.R. § 3.317, disabilities that have 
existed for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period will be considered chronic. The 6- month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(3).

A chronic disability resulting from an undiagnosed illness as 
referenced in 38 C.F.R. § 3.317 shall be rated using 
evaluation criteria from Part 4 of this chapter for a disease 
or injury in which the functions affected, anatomical 
localization, or symptomatology are similar.  38 C.F.R. 
§ 3.317(a)(4).  A disability referenced in 38 C.F.R. § 3.317 
shall be considered service connected for purposes of all 
laws of the United States.  38 C.F.R. § 3.317(a)(5).

For the purposes of 38 C.F.R. § 3.317(a)(1), signs or 
symptoms which may be manifestations of undiagnosed illness 
include, but are not limited to:  (1) fatigue; (2) signs or 
symptoms involving skin; (3) headache; (4) muscle pain; (5) 
joint pain; (6) neurologic signs or symptoms; (7) 
neuropsychological signs or symptoms; (8) signs or symptoms 
involving the respiratory system (upper or lower); (9) sleep 
disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; 
and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

Compensation shall not be paid under 38 C.F.R. § 3.317: (1) 
if there is affirmative evidence that an undiagnosed illness 
was not incurred during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; or (2) if there is affirmative evidence 
that an undiagnosed illness was caused by a supervening 
condition or event that occurred between the veteran's most 
recent departure from active duty in the Southwest Asia 
theater of operations during the Persian Gulf War and the 
onset of the illness; or (3) if there is affirmative evidence 
that the illness is the result of the veteran's own willful 
misconduct or the abuse of alcohol or drugs.  38 C.F.R. 
§ 3.317(c).

The Persian Gulf War provisions of 38 U.S.C. § 1117 were 
recently amended, effective March 1, 2002.   See Veterans 
Education and Benefits Expansion Act of 2001, Public Law No. 
107-103, 115 Stat. 976 (2001).  In pertinent part, the new 
law provides that, in addition to certain chronic 
disabilities from undiagnosed illness, service connection may 
also be given for medically unexplained chronic multisymptom 
illness (such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster of 
signs and symptoms, as well as for any diagnosed illness that 
the VA Secretary determines by regulation warrants a 
presumption of service connection.  In addition, the new law 
extends the period in which the VA may determine that a 
presumption of service connection should be established for a 
disability occurring in Persian Gulf War veterans to 
September 30, 2011.  See 38 C.F.R. § 3.317(a)(1)(i).  The 
veteran is not adversely impacted by the Board's application 
of the amended law in this case.  Bernard, 4 Vet. App. 384.

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or re-examination and a claimant, without good cause, fails 
to report for such examination, or reexamination, action 
shall be taken in accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  
38 C.F.R. § 3.655(a).

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b).

A.  Back disability 

The evidence supporting the veteran's claim includes service 
medical records showing treatment for lumbosacral strain in 
March 1978.  Service department medical records reflect that 
she reported in July 1986 that her lower back had bothered 
her for two years.  She related in July 1993 that she had 
done some heavy lifting at a picnic three days earlier and 
had experienced low back pain with intermittent shooting 
pains into the buttocks since then.  The assessment was low 
back strain/sciatica.  An X-ray study of the cervical spine 
at a VA facility in May 1994 revealed a spur formation at C5.  
A statement dated in March 1998 from the Unit Administrator 
of the 461st Personnel Service Battalion related that the 
veteran had held that position from approximately September 
1992 to June 1995.  He recalled that the veteran suffered 
from several health problems, including problems with her 
feet, nerve problems with her legs, shortness of breath and a 
sprained back in July 1993.  

The evidence against the veteran's claim consists of various 
medical records.  The spine was evaluated as normal on the 
entrance examination in September 1990 and on the separation 
examination in April 1991.  There is no indication of any 
complaints or findings concerning the spine during the 
veteran's second period of active duty.  Examinations for the 
Reserves in November 1984, May 1988 and April 1994 disclosed 
that the spine was normal.  It is significant to point out 
that following the February 1995 VA examination, it was noted 
that the veteran had not reported low back pain, and there 
were no abnormal objective clinical findings on examination 
of the low back.  This suggests that any abnormalities of the 
low back in service or on active duty for training were acute 
and transitory and resolved without residual disability.  
Moreover, there is no objective evidence of arthritis of the 
cervical spine within one year of either period of active 
duty.  There does not exist competent clinical evidence of 
record which relates any cervical spine disability, to 
include arthritis, to service.  The Board concludes, 
accordingly, that the clinical findings on examination are of 
greater probative value than the veteran's statements 
regarding the existence or etiology of a back disability.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for service connection for a 
back disability.

B.  Lung disability 

The evidence supporting the veteran's claim includes the fact 
that she served in the Persian Gulf during the applicable 
time frame.  In addition, the service medical records show 
that the veteran was seen for complaints of chest pain in 
July 1978 and reported a history of pleurisy in November 
1979.  It was noted on a report of medical history in 
November 1979 that she had been diagnosed with pneumonia at a 
public health clinic earlier that month, and that the 
symptoms were resolving.  Finally, the Board notes that a 
chest X-ray study in April 1994 was reported to be abnormal, 
and revealed calcific densities in both lungs, most likely 
old granulomas.  Scarring was present in the left apex.  

While the veteran has reported complaints of chest pain and 
shortness of breath following service, no lung disability has 
been documented.  In this regard, the Board observes that 
following the February 1995 VA examination, the examiner 
stated that no pulmonary pathology had been found.  No 
abnormalities were present on clinical evaluation.  

Essentially, the only evidence supporting the veteran's claim 
consists of her complaints that she has a lung disability.  
It is significant to observe that there is no documentation 
in the clinical record that such a disability is present.  
The Court has held that if the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, Vet. App. 91 
(1993).  Thus, the veteran's lay assertions to the effect 
that she has a lung disability which is related to service 
are neither competent nor probative of the issue in question.  
In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court 
noted that Congress specifically limited entitlement for 
service-connected disease or injury to cases where such 
incidents had resulted in a disability.  In the absence of 
proof of a present disability, there can be no valid claim.  
The Board concludes that the medical findings on examination 
are of greater probative value than the veteran's allegations 
regarding the presence of a lung disability. Accordingly, the 
Board finds that the preponderance of the evidence is against 
the claim for service connection for a lung disability, to 
include as due to undiagnosed illness.  

C.  Bilateral foot disability 

The evidence supporting the veteran's claim consists of a 
report from a private podiatrist in June 1994.  He noted that 
he was treating the veteran for entrapment of the first 
branch of the lateral plantar nerve on both feet.  The 
veteran asserted that she had pain in both feet, and that the 
onset was two years earlier, after Desert Storm.  She claimed 
that her symptoms had increased in the last four to five 
months.  The examiner opined, "based on the [veteran's] 
clinical and history of chief complaint, it is without doubt 
that I believe that this is associated with the so-called 
Gulf War veteran syndrome, and/or possibly induced by the 
changing of foot gear from heels prior to the Gulf War to 
flat combat boots during the Gulf War involvement."  The 
podiatrist concluded that the veteran's symptoms were 
directly or at least indirectly, related to her involvement 
in the Persian Gulf conflict.  Private medical records 
reflect treatment for plantar fasciitis in January 1998.

The evidence against the veteran's claim includes the service 
medical records which are negative for complaints or findings 
of any foot complaints during her periods of active duty.  
The Board points out that the feet were clinically normal on 
the separation examination in April 1991.  It is also 
significant to point out that more recent private medical 
records show that she has plantar fasciitis.  Since this is a 
recognized clinical diagnosis, there is no basis on which the 
claim may be granted for undiagnosed illness.  The Board 
acknowledges the opinion of the private podiatrist.  It must 
be noted that there is no indication that he reviewed the 
clinical record, including the claims folder, prior to 
formulating his opinion.  The Board observes that there is 
nothing in the record to suggest that the history provided by 
the veteran was accurate.  In this regard, it must be 
emphasized that on a report of medical history in conjunction 
with an examination for the Reserves in April 1994, the 
veteran referred only to leg cramps, and there was no 
reference to foot problems.  The clinical examination at that 
time also revealed that the feet were normal.  As the Board 
is not bound to accept medical conclusions which are based on 
a history supplied by the veteran, where the history is 
unsupported by the medical evidence, Black v. Brown, 5 Vet. 
App. 177, 180 (1993), the Board does not have to accept that 
portion of the diagnoses.  See also Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993).  The Board concludes, accordingly, that 
the preponderance of the evidence is against the claim for 
service connection for a bilateral foot disability, to 
include as due to undiagnosed illness.

D.  An eye disability 

A review of the claims folder demonstrates that glaucoma was 
first reported following a VA examination in September 1994.  
It was indicated at that time that it was suspected based on 
the cup to disc ratio.  Private medical records show that a 
history of glaucoma was noted in January 2002.  It was stated 
at that time that it had been diagnosed following the 
veteran's return from the Persian Gulf.

The evidence against the veteran's claim includes the service 
medical records which are negative for complaints or findings 
of any disability of the eyes during either of the veteran's 
periods of active duty or active duty for training.  There is 
no competent medical evidence establishing that glaucoma is 
related to service, or the veteran's service in the Persian 
Gulf.  Since glaucoma, the only eye disability that has been 
shown in the record, represents a known clinical diagnosis, 
there is no basis on which it may be concluded that the 
veteran has an undiagnosed eye disability.  The only evidence 
supporting the veteran's claim consists of her statements 
regarding the etiology of her eye disability.  Since she is 
not a medical expert, the veteran is not competent to express 
an authoritative opinion regarding either her medical 
condition or any questions regarding medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board 
finds, therefore, that the preponderance of the evidence is 
against the claim for service connection for an eye 
disability, to include as due to undiagnosed illness.  

The Board notes that the veteran was scheduled for a VA 
examination in March 2002.  It is not clear from the evidence 
of record whether the notice to report for the examination 
was sent to the veteran's proper address.  Nevertheless, 
documentation of record states that notification of the VA 
examination scheduled for February 2005 was sent to the 
veteran at her most recent address of record.  There is a 
presumption of regularity of government process that can only 
be rebutted by clear evidence to the contrary.  Ashley v. 
Derwinski, 2 Vet. App. 62 (1992).  There is no such clear 
evidence to rebut the presumption of notification in this 
case.  The notification letter was not returned as 
undeliverable and the veteran has not denied receiving it.  
Even such a claim would be insufficient to rebut the 
presumption of regularity where there is no indication that a 
notice was returned as undeliverable. YT v. Brown, 9 Vet. 
App. 195 (1996); Mason v. Brown, 8 Vet. App. 44 (1995) 
(citing Mendenhall v. Brown, 7 Vet. App. 271, 274 (1994)).  
Moreover, the statement of the case in August 2005 
specifically noted that the veteran had failed to report for 
a VA examination, and she was afforded the opportunity to 
reply.  She failed to respond, and thus has not provided good 
cause for her failure to report.  The evidence thus suggests 
that she received notice of the examination, and simply 
failed to report.  In Wood v. Derwinski, 1 Vet. App 190 
(1991), the Court noted that "[t]he duty to assist is not 
always a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  The supplemental statement of the case 
also cited the provisions of 38 C.F.R. § 3.655 and informed 
the veteran of the possible consequences of her failure to 
report for a VA examination.  


ORDER

Service connection for a back disability is denied.

Service connection for a lung disability, to include as due 
to undiagnosed illness, is denied.

Service connection for a bilateral foot disability, to 
include as due to undiagnosed illness, is denied.

Service connection for an eye disability, to include as due 
to undiagnosed illness, is denied.



____________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


